DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed after the mailing date of the non-final action on 12/06/2021 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment to claims 24-43 overcomes the 35 U.S.C. 112(b), and the non-statutory, obviousness-type double patent rejection is withdrawn in light of the status of parent application (abandoned).
Allowable Subject Matter
In view of further search, current amendment, interview held on 15 February 2022 and on March 08, 2022, and arguments presented by Applicant (2/25/2022), see pages 12-13, with respect to claims 24-43, which have been fully considered and are persuasive. Claims 24-43 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Johnson on March 8, 2022
The application has been amended as follows: 
24. (Currently Amended) A method performed by a user device for location-based resource scheduling, the method comprising:
establishing a wireless connection with a base station, the base station providing a cell of a wireless network, the cell including multiple beams for communicating with 10multiple user devices;
receiving, from the base station over a first beam of the multiple beams, a propagation delay message indicating a transmission delay for a transmission by the user device  over the wireless connection;
scheduling, utilizing the transmission delay, 
and beginning a transmission of data over the first beam, to the base station, after the 20scheduled delay such that the base station is projected to receive the data during a delayed reception window that begins at least one resource block after a first reception window begins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644